DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gryska et al. (U.S. Pub. 2011/0045601).

Regarding claim 1, Gryska discloses (Figs. 1-3) a functional device (sensing element: see par. [0008]), comprising:
a functional sensor 1/101 [0035], comprising a sensor part 10/110 [0035] and interdigitated electrode arrays 120/130 [0035], 
wherein the sensor part 110 comprises a sensing material (see par. [0036]; is a PIM: [0041]) and the interdigitated electrode arrays 120/130 are printed electrodes [0076],

the other materials are a non-conducting material (i.e. a dielectric: [0008], [0051]; which is insulative).

Regarding claim 5, Gryska discloses (Figs. 1-3) the printed electrodes are arranged at a distance, wherein the distance may vary between 100 nm to 1000 μm (i.e. the gap between the electrode fingers may be about 152 μm: [0097]).

Regarding claim 6, Gryska discloses (Figs. 1-3) the functional device is integrated with an electronic component 28/128 [0036].

Regarding claim 18, Gryska discloses (Figs. 1-3) at least one of the printed electrodes is  screen printed electrodes [0076], or ink jet printed electrodes [0076].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gryska et al. (U.S. Pub. 2011/0045601) in view of Kato et al. (U.S. Pub. 2012/0242355).

Regarding claim 19, Gryska is applied as above, but does not disclose at least one of the electronic components is selected from the group consisting of passive tags, active tags, battery-assisted passive tags, and a circuit comprising two or more transistors.
Kato discloses at least one of the electronic components is an active or passive tag [0174].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gryska’s device so that at least one of the electronic components is selected from the group consisting of passive tags, active tags, battery-assisted passive tags, and a circuit comprising two or more transistors, as taught by Kato.  
Such a modification would add additional functionality and utility to the device (by adding transmission of the information: Kato [0174]).

Allowable Subject Matter
Claims 3-4 and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852